Case 14-32528        Doc 36     Filed 11/19/18     Entered 11/19/18 12:04:46          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 32528
         Andrea Taylor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/05/2014.

         2) The plan was confirmed on 12/23/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/02/2018.

         5) The case was Dismissed on 09/04/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-32528               Doc 36   Filed 11/19/18    Entered 11/19/18 12:04:46                Desc         Page 2
                                                      of 3



 Receipts:

            Total paid by or on behalf of the debtor              $14,420.00
            Less amount refunded to debtor                           $141.33

 NET RECEIPTS:                                                                                      $14,278.67


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $3,875.00
     Court Costs                                                                  $0.00
     Trustee Expenses & Compensation                                            $577.68
     Other                                                                        $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $4,452.68

 Attorney fees paid and disclosed by debtor:                     $500.00


 Scheduled Creditors:
 Creditor                                          Claim         Claim            Claim       Principal       Int.
 Name                                    Class   Scheduled      Asserted         Allowed        Paid         Paid
 Acceptance Now                      Unsecured         350.00           NA              NA            0.00        0.00
 Capital One Auto Finance            Secured       11,828.67     11,828.67        11,828.67      7,292.09    2,533.90
 Check Into Cash                     Unsecured         100.00         78.20           78.20           0.00        0.00
 Fifth Third Bank                    Unsecured         825.00           NA              NA            0.00        0.00
 Illinois Collection Service/ICS     Unsecured          62.00           NA              NA            0.00        0.00
 Midland Funding                     Unsecured      1,109.00            NA              NA            0.00        0.00
 Monterey Financial Services         Unsecured           0.00        522.90          522.90           0.00        0.00
 Payday Loan Store                   Unsecured         300.00        290.86          290.86           0.00        0.00
 Peoples Energy Corp                 Unsecured         155.00         67.99           67.99           0.00        0.00
 Security Credit Services            Unsecured         443.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-32528        Doc 36      Filed 11/19/18     Entered 11/19/18 12:04:46             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $11,828.67          $7,292.09           $2,533.90
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $11,828.67          $7,292.09           $2,533.90

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                $959.95               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,452.68
         Disbursements to Creditors                             $9,825.99

 TOTAL DISBURSEMENTS :                                                                     $14,278.67


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
